Citation Nr: 1718994	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  15-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of being housebound.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from March 1969 to March 1971, with service in the Republic of Vietnam as a rifleman.  He was awarded the Combat Action Ribbon and the Vietnam Cross of Gallantry.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was before the Board in June 2016, at which time the Board granted entitlement to SMC based on need for regular aid and attendance, and remanded the matter of entitlement to SMC based on housebound status.  As explained below, the Board's remand of that claim was unnecessary, and dismissal of the claim is warranted.

The Veteran has been found incompetent for VA purposes and his son has been appointed as the fiduciary payee in this regard.  The Board has listed the Veteran's son as the Appellant on the caption page of this decision.


FINDING OF FACT

The Veteran's claim for SMC on account of being housebound was rendered moot by the June 2016 Board decision granting SMC by reason of the need for regular aid and attendance of another person.

CONCLUSION OF LAW

There are no further questions of fact or law remaining for appellate consideration of the Veteran's claim seeking SMC on account of being housebound; the Board has no further jurisdiction in the matter.  See 38 USCA §§ 1114(l), 7105 (West 2014); 38 CFR §§ 3.151, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's June 2016 decision granted the entitlement to SMC based on the need of regular aid and assistance of another person, known as SMC (l), and remanded the issue of whether the Veteran was entitled to SMC based on housebound status, known as SMC (s).  38 U.S.C.A. § 1114(l) (West 2014).  

However, 38 C.F.R. § 3.351(a)(1) (2016) provides that SMC is payable to a Veteran by reason of need for aid and attendance or by reason of being housebound.  VA regulations provide that the greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a) (2016).

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114  (l), (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).  Hence, the grant of SMC at the aid and attendance rate renders the housebound issue moot.

Thus, the June 2016 Board decision granted the Veteran the greater benefit, and the remand for determination of whether the Veteran met the criteria for SMC based on housebound status is moot.

As there are no factual or legal questions remaining for appellate consideration thereof, the appeal in the matter must be dismissed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014) (stating that the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) (finding that the Board lacks jurisdiction to review a case if no benefit would accrue to the claimant).


ORDER

The appeal seeking SMC by reason of being housebound is dismissed. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


